  Case: 3:18-cv-00082-TMR Doc #: 26 Filed: 12/18/19 Page: 1 of 2 PAGEID #: 1135




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 SABRINA JORDAN, ADM'R OF THE                        *         CASE NO. 3:18-cv-00082
 ESTATE OF JAMARCO DEWAYNE
 MCSHANN                                                       Judge Thomas M. Rose

        Plaintiff                                    *

        v.                                                     UNOPPOSED MOTION FOR
                                                               EXTENSION
 OFFICER JOHN HOWARD, et al.                         *

        Defendants


       Now come Defendants, by and through counsel, and respectfully request a seven (7) day
extension to reply to Plaintiffs’ Memorandum in Opposition to Defendants’ Motion for Summary
Judgment. (Doc #25)

       Defendants’ Reply Memorandum is currently due December 24, 2019. Defendants request
an extension of time until December 31, 2019, due to the press of business. The request is made
in good faith, will not unfairly prejudice any party, and has not been made for the purpose of undue
delay or harassment.

       Pursuant to S.D. Ohio Civ. Rule 7.3, Defendants have consulted with Plaintiff and there is
no objection to the request for extension of time.




                                     FREUND, FREEZE & ARNOLD
                                     A Legal Professional Association
  Case: 3:18-cv-00082-TMR Doc #: 26 Filed: 12/18/19 Page: 2 of 2 PAGEID #: 1136




                                                      Respectfully submitted,


                                                      /s/ Neil F. Freund________________
                                                      Neil F. Freund (0012183)
                                                      Kelly M. Schroeder (0080637)
                                                      FREUND, FREEZE & ARNOLD
                                                      Fifth Third Center
                                                      1 South Main Street, Suite 1800
                                                      Dayton, OH 45402-2017
                                                      Phone (937) 222-2424
                                                      Fax (937) 222-5369
                                                      nfreund@ffalaw.com
                                                      kschroeder@ffalaw.com
                                                      Counsel for Defendants

                                                      Kimberly A. Rutowski
                                                      Lazarus & Lewis, LLC
                                                      915 Cincinnati Club Building
                                                      30 Garfield Place
                                                      Cincinnati, OH 45202-4322
                                                      krutowski@hllmlaw.com
                                                      Co-Counsel for Defendants




                               CERTIFICATE OF SERVICE

     I hereby certify that a true and accurate copy of the foregoing was served this 18th day of
December 2019, via electronic mail and/or regular U.S. Mail upon the following:

       Sarah Gelsomino - sgelsomino@f-glaw.com
       Jacqueline C. Greene – jgreene@f-glaw.com
       Terry Gilbert – tgilbert@f-glaw.com
       Marcus Sidoti – marcus@jordansidoti.com



                                                    /s/ Neil F. Freund_____________
                                                    Neil F. Freund




                                                -2-
                                   FREUND, FREEZE & ARNOLD
                                   A Legal Professional Association
